UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------X
UNITED STATES OF AMERICA,       :
                                :
                                :          17 CR 728 (VM)
          -against-             :             ORDER
                                :
JOHN REIMER,                    :
                                :
                 Defendant.     :
---------------------------------X
VICTOR MARRERO, U.S.D.J.:

     The defendant requests, with consent of the Government,

that the status conference for the above-named defendant

currently scheduled for July 9, 2021 be adjourned. (See Dkt.

No. 44.) The conference shall be rescheduled for September

10, 2021, at 1:30 p.m.

     The defendant consents to an exclusion of the adjourned

time from the Speedy Trial Act to September 10, 2021. It is

hereby ordered that the adjourned time shall be excluded from

speedy trial calculations. This exclusion is designed to

guarantee effectiveness of counsel and prevent any possible

miscarriage of justice. The value of this exclusion outweighs

the best interests of the defendant and the public to a speedy

trial. This order of exclusion of time is made pursuant to 18

U.S.C. §§ 3161(h)(7)(B)(i) & (iv).

SO ORDERED:
Dated:    New York, New York
          6 July 2021
